FRUGÉ, Judge.
Plaintiff seeks damages for personal injuries sustained when the automobile which he was driving collided with the left side of a bright, shiny steel tank truck at 9:15 p. m. on a summer evening when the weather was clear and dry. Defendants are the owner of the milk truck and his insurer. We have thoughtfully studied the evidence and conclude that it well supports the District Judge’s finding that plaintiff was contribu-torily negligent. Accordingly, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff-appellant.
Affirmed.